DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9-14, and 17-18, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amendment to the ranges is not support 
MPEP 2163.05 III With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). Compare Union Oil of Cal. v. Atl. Richfield Co., 208 F.3d 989, 997, 54 USPQ2d 1227, 1232-33 (Fed. Cir. 2000) (Description in terms of ranges of chemical properties which work in combination with ranges of other chemical properties to produce an automotive gasoline that reduces emissions was found to provide an adequate written description even though the exact chemical components of each combination were not disclosed and the specification did not disclose any distinct embodiments corresponding to any claim at issue. "[T]he Patent Act and this court’s case law require only sufficient description to show one of skill in the . . . art that the inventor possessed the claimed invention at the time of filing.").
Applicant has no support in the specification to arbitrarily preclude 0 from the range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9-14, and 17-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear about the lower limit of the range, is a single atom Z sufficient to read on the claims even though this would not be detectable by conventional means. Thus the scope is not clear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi (‘505).
a.	As to claim 1, and 12 Yamakoshi teaches  a copper barrier composition containing b ~80% Cobalt and q~20% Cr and z~ 0% for a barrier for a IC board a package substrate.
	Yamakoshi does not explicitly teach Z>0 however. There is no difference if a single atom of Z were integrated into the metal further it would be undetectable at super trace amounts.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to use metal compounds with a single atom of Z there within, since it would not affect the device and would be within tolerances for trace materials.
Claim 1 4, 10 11, 13, 14  17, 18, 22-25,  are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sardessai (20180130703) in view of Yamakoshi

a.	As to claims 1, 4,10,11  13,14  Sardesai teaches metal interconnect including a seed 401, a fill 402 and cap 510.
Sardesai teaches paragraph 30, By way of example, the composition of the seed layer 401 and the composition of fill material 402 may be independently chosen from elemental cobalt (Co) and cobalt alloyed with up to 50 atomic percent of one or more of B, C, N, Mg, Al, Si, P, Ti, V, Cr, Mn, Fe, Ni, Cu, Zn, Ge, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Hf, Ta, W, Re, Ir, Pt and Au. For IC devices paragraph 2.
Applicant has shown no unexpected results for all the composition and the entire range.
Yamakoshi teaches 80% Co and 20% Cr was used in device fabrication.
Further incorporating trace Carbon was known due to process limitation such as CVD PVD or ALD precursors.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to form the fill material of Sardesai as 80% Co 20% Cr and trace amounts of Carbon.
One would have been so motivated to incorporate known cobalt alloy compositions into via structure for electrical communication.
	Yamakoshi nor Sardesai do not explicitly teach Z>0 however. There is no difference if a single atom of Z were integrated into the metal further it would be undetectable at super trace amounts.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to use metal compounds with a single atom of Z there within, since it would not affect the device and would be within tolerances for trace materials.

b.	As to claim claims 9, 17, though not explicitly taught as a gate to a transistor via are part of the gate structures further simple gates can use the via material if one is not concerned with work function effects.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing include a transistor with gate (the gate being defined as the gate and a via) with composition of as 80% Co 20% Cr and trace amounts of Carbon.
One would have been so motivated to simplify fabrication making all the conductive materials the same including gate and vias.
c.	As to claim 18, Sardesai does not explicitly teach pads on a face of the IC die, however this is well known in the art.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide pads on the face of the ic device to allow for external communication with other devices.

d.	As to claims 22-25  Sardesai teaches metal interconnect including a seed 401, a fill 402 and cap 510.
Sardesai teaches paragraph 30, By way of example, the composition of the seed layer 401 and the composition of fill material 402 may be independently chosen from elemental cobalt (Co) and cobalt alloyed with up to 50 atomic percent of one or more of B, C, N, Mg, Al, Si, P, Ti, V, Cr, Mn, Fe, Ni, Cu, Zn, Ge, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Hf, Ta, W, Re, Ir, Pt and Au. For IC devices paragraph 2.
Applicant has shown no unexpected results for all the composition and the entire range.
Yamakoshi teaches 80% Co and 20% Cr was used in device fabrication.
Further incorporating trace Carbon was known due to process limitation such as CVD PVD or ALD precursors.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to form the fill material of Sardesai as 80% Co 20% Cr and trace amounts of Carbon.
One would have been so motivated to incorporate known cobalt alloy compositions into via structure for electrical communication.
As to the recitation of computing device, comprising: an integrated circuit (IC) package including an IC die coupled to a package substrate; a circuit board, wherein the IC package is coupled to the circuit board and wherein the computing device is a laptop, a handheld computing device, further comprising: a display coupled to the circuit board or an antenna coupled to the circuit board, these structure are well known in the art for example smart phone comprise a display a package substrate for the IC die, amd circuit board coupling all the  elements including antenna and the like since at least the very first iphone in 2007 (it is noted smartphone with display have been around even before the first iphone 2007 is just an example to show the how overly broad these limitations are). It is noted laptop with wifi and Bluetooth have been around for even longer.
Thus it would have been obvious to one of ordinary skill in the art at the time of to incorporate a IC device with the cobalt composition of  80% Co 20% Cr and trace amounts of Carbon, to use conventional materials in modern computing devices providing a cost benefit.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896